Exhibit 99.1 REGENXBIO Reports Third Quarter 2016 Financial Results and Recent Operational Highlights • On track to dose first patient for Phase I/II clinical trial of RGX-501 for the treatment of homozygous familial hypercholesterolemia by the end of 2016 • Initiated manufacturing of material for Phase I clinical trial of RGX-314 for the treatment of wet age-related macular degeneration; IND filing planned for early 2017 • Anticipate completion of new, advanced manufacturing and analytics lab by the end of 2016 • $184.9 million in cash, cash equivalents and marketable securities as of September 30, 2016 ROCKVILLE, Md., November 9, 2016 REGENXBIO Inc. (Nasdaq: RGNX), a leading biotechnology company focused on the development, commercialization and licensing of recombinant adeno-associated (AAV) gene therapy based on its proprietary NAV® Technology Platform (NAV), today announced financial results for the quarter ended September 30, 2016 and recent operational highlights. “During the third quarter, we continued to advance our lead programs, with ongoing patient screening for the Phase I/II clinical trial of RGX-501, and the initiation of manufacturing in preparation for the Phase I clinical trial of RGX-314,” said Kenneth T. Mills, President and Chief Executive Officer of REGENXBIO. “In addition, we made steady progress in expanding our capabilities with the establishment of an advanced manufacturing and analytics lab, and we continued to see validation of our NAV gene therapy pipeline with the publication of positive preclinical data in neurodegenerative diseases and compelling results from our NAV licensees, including what we believe to be promising interim Phase I data and FDA support of a single-arm pivotal study design for AveXis’ AVXS-101, which uses the NAV AAV9 vector to treat spinal muscular atrophy.” Recent Operational Highlights • REGENXBIO and trial sponsor the University of Pennsylvania continue to screen and schedule eligible patients for dosing in the Phase I/II clinical trial of RGX-501 for the treatment of homozygous familial hypercholesterolemia (HoFH). REGENXBIO anticipates dosing the first patient by the end of 2016. • REGENXBIO initiated the manufacturing of material for the anticipated Phase I clinical trial of RGX-314 for the treatment of wet age-related macular degeneration (wet AMD). Preclinical studies of RGX-314 are nearing completion, and REGENXBIO plans to file an Investigational New Drug (IND) application with the U.S. Food and Drug Administration (FDA) in the first quarter of 2017. • In July 2016, preclinical data on RGX-111 for the treatment of Mucopolysaccharidosis Type I (MPS I) were published in Molecular Genetics and Metabolism. The data demonstrate disease correction from a single administration of NAV AAV9 in a canine model, and is expected to inform the minimum effective dose for planned human studies. REGENXBIO intends to file an IND with the FDA and a Clinical Trial Application (CTA) with Health Canada for a Phase I/II clinical trial of RGX-111 in the first half of 2017. • In August 2016, preclinical data on RGX-121 for the treatment of Mucopolysaccharidosis Type II (MPS II) were published in Human Gene Therapy. RGX-121 demonstrated disease correction and improvement in evaluable long-term memory from a single administration of NAV AAV9 in a mouse model. REGENXBIO plans to file an IND with the FDA for a Phase I/II clinical trial of RGX-121 in the first half of 2017. • REGENXBIO initiated and currently expects to complete build-out of an advanced manufacturing and analytics lab by the end of 2016. • REGENXBIO strengthened its leadership team with the appointment of two new members to its board of directors and the addition of a key executive: o Daniel Abdun-Nabi was appointed to the board of directors. Mr. Abdun-Nabi brings more than 25 years of success in key strategic, operational, legal and board roles to REGENXBIO, including his current role as President and Chief Executive Officer of Emergent BioSolutions. o Daniel Tassé was appointed to the board of directors. Mr. Tassé has more than 20 years of biopharmaceutical leadership experience, including his current role as Chairman and Chief Executive Officer of Alcresta Therapeutics. o Patrick Christmas was named Senior Vice President, General Counsel. Mr. Christmas brings extensive biopharmaceutical industry experience to REGENXBIO, having previously served as General Counsel at Lumara Health and the Wellstat Group of Companies. • In November 2016, REGENXBIO NAV licensee AveXis, Inc. announced that, based on its receipt of the minutes following a Type B meeting with the FDA, AveXis’ planned pivotal study of AVXS-101 in spinal muscular atrophy Type 1 will reflect a single-arm design. Additionally, AveXis announced that the FDA strongly recommended that AveXis request an end-of-Phase I meeting at the completion of its Phase I study of AVXS-101, which is expected to occur in the first half of 2017, that would include a discussion of whether the data from the Phase I study might provide the substantial evidence necessary to support a marketing application.
